DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on February 11, 2021.
Claims 1-20 are pending in this action. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 15-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapman et al. (US 11,114,089).
As per claim 1, Chapman discloses, a method for providing an intelligent response (Abstract), the method comprising: 
obtaining, by a voice assistant device, a voice input from a user (col. 2, line 61-col. 3, line 43); 
identifying non-speech input while obtaining the voice input (col. 3, lines 44-52); 
determining a correlation between the voice input and the non-speech input (col. 4, line 65-col. 5, line 14); and 
generating, based on the correlation, a response to the voice input based on the correlation (col. 5, line 56-col. 6, line 15).

As per claim 2, Chapman discloses, further comprising: mapping the non-speech input into at least one event occurring in the an ambience of the user (col. 4, lines 51-64). 
 
As per claim 3, Chapman discloses, wherein the at least one event comprises at least one of an event indicating a presence of a human other than the user, a domestic sound event, an outdoor sound event, or an event indicating a mood (col. 3, line 44-col. 4, line 31).  

As per claim 4, Chapman discloses, further comprising identifying the at least one event based on a profile of the user (col. 4, lines 51-64).  

As per claims 15-16 and 20, they are analyzed and thus rejected for the same reasons set forth in the rejection of claims 1-4, because corresponding claims have similar limitations.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-12 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 11,114,089) in view of Finkelstein et al. (US 2018/0233139).
As per claim 5, Chapman discloses, wherein the determining the correlation comprises: extracting one or more context parameters from the voice input (col. 4, lines 32-64). Chapman does not but Finkelstein discloses, wherein the one or more context parameters is used to identify a natural language processing (NLP) domain capable of handling the voice input; and mapping the at least one event to the NLP domain using a predefined correlation matrix (Paragraphs 0029-0031, 0064-0065, 0248-0249, 0261).  

As per claim 6, Chapman does not but Finkelstein discloses, wherein the predefined correlation matrix represents correlations between a plurality of predefined events related to a plurality of non-speech inputs and NLP domains related to the voice assistant device (Paragraphs 0215-0216).  

As per claim 7, Chapman does not but Finkelstein discloses, wherein the predefined correlation matrix is generated based on at least one of a profile of the user, a location of the voice assistant device, and a type of devices connected to the voice assistant device (Paragraphs 0126, 0132, 0040).  

As per claim 8, Chapman does not but Finkelstein discloses, further comprising: identifying an intent of the user based on the voice input, wherein the determining the correlation comprises determining the correlation based on the intent of the user and the non-speech input (Paragraphs 0064-0065).  

As per claim 9, Chapman does not but Finkelstein discloses, wherein the response comprises a natural language response (Paragraphs 0116-0118). 
 
As per claim 10, Chapman does not but Finkelstein discloses, wherein the response comprises a suggestion of launching at least one application installed in a device of the user (Paragraphs 0072-0077).  

As per claim 11, Chapman does not but Finkelstein discloses, wherein the at least one application comprises a booking application related to the correlation (Paragraphs 0072-0077).  

As per claim 12, Chapman does not but Finkelstein discloses, wherein the suggestion is generated based on data included in the at least one application or generated in the at least one application (Paragraphs 0072-0077).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Chapman by including natural language processing taught by Finkelstein for the advantage of resolve the ambiguity from the context information to determine user intent (Paragraphs 0069-0071).

As per claims 17-19, they are analyzed and thus rejected for the same reasons set forth in the rejections of claims 5-7, because the corresponding claims have similar limitations. 

Claim(s) 13-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 11,114,089) in view of Weider et al. (US 2007/0050191)
As per claim 13, Chapman does not but Weider discloses, wherein suggestion comprises an advertisement content related to the non-speech input (Paragraph 0067).  
As per claim 14, Chapman does not but Weider discloses, wherein the advertisement content is generated based on a profile of the user and metadata received from a database (Paragraph 0067).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Chapman by including advertisement content taught by Weider for the advantage of improving the reliability of determining the context and presenting the expected results for a particular question or command (Abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bennett (US 7,212,969) discloses, dynamic generation of voice interface structure and voice content based upon either or both user-specific contextual information and environmental information.
Surace et al. (US 6,334,103) discloses, voice user interface with personality. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
November 17, 2022	

/ABUL K AZAD/Primary Examiner, Art Unit 2656